



EXHIBIT 10.51




Fidelity National Information Services, Inc.


Notice of Stock Option Grant


You (the “Optionee”) have been granted the following stock option (the “Option”)
to purchase Common Stock of Fidelity National Information Services, Inc. (the
“Company”), par value $0.01 per share (“Share”), pursuant to the Fidelity
National Information Services, Inc. Amended and Restated 2008 Omnibus Incentive
Plan, as amended and restated (the “Plan”):


Name:
«Name»
Total Number of Shares subject to Option:
«Shares»
Grant Date:
«Grant Date»
Exercise price:
«Price»
Vesting Schedule:
One-third vests on the 1st Grant Date Anniversary
One-third vests on the 2nd Grant Date Anniversary
One-third vests on the 3rd Grant Date Anniversary
Expiration Date:
7 years following the Grant Date
Option Type:
Non-Statutory Stock Option



See the Stock Option Agreement and Plan Prospectus for the specific provisions
related to this Option, including the time period for exercise under various
termination events and other important information concerning the Option.


This document is intended as a summary of your individual Option Agreement. If
there are any discrepancies between this summary and the provisions of the
formal documents of this Option, including the Stock Option Agreement, Plan
Document or Plan Prospectus, the provisions of the formal documents will
prevail.


























    





--------------------------------------------------------------------------------







FIDELITY NATIONAL INFORMATION SERVICES, INC.
AMENDED AND RESTATED
2008 OMNIBUS INCENTIVE PLAN
Stock Option Agreement


SECTION 1. GRANT OF OPTION.


(a) Option. On the terms and conditions set forth in the Notice of Stock Option
Grant and this Stock Option Agreement (the “Agreement”), the Company grants to
the Optionee on the Grant Date the Option to purchase at the Exercise Price the
number of Shares set forth in the Notice of Stock Option Grant (the “Grant”),
and the Optionee, by acceptance hereof, agrees to the terms and conditions of
this Agreement.


(b) Plan and Defined Terms. The Option is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Option set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. To the
extent any provision hereof is inconsistent with a provision of the Fidelity
National Information Services, Inc. Amended and Restated 2008 Omnibus Incentive
Plan, as amended and restated (the “Plan”), the provisions of the Plan will
govern. All capitalized terms that are used in the Notice of Stock Option Grant
or this Agreement and not otherwise defined therein or herein shall have the
meanings ascribed to them in the Plan.


SECTION 2. RIGHT TO EXERCISE.


Subject to such limitations as the Company may impose (including prohibition of
one more of the following payment methods), payment of the Exercise Price may be
made by (a) cash or its equivalent, (b) by tendering Shares or directing the
Company to withhold Shares from the Option having an aggregate Fair Market Value
at the time of exercise equal to the Exercise Price, (c) by broker-assisted
cashless exercise, (d) in any other manner then permitted by the Committee, or
(e) by a combination of any of the permitted methods of payment. The Company may
require the Optionee to furnish or execute such other documents as the Company
shall reasonably deem necessary (i) to evidence such exercise and (ii) to comply
with or satisfy the requirements of the Securities Act of 1933, as amended, the
Exchange Act, applicable state or non-U.S. securities laws or any other law.


SCETION 3. TERM AND EXPIRATION.


(a) Basic Term. Subject to earlier termination pursuant to the terms herein, the
Option shall expire on the Expiration Date set forth in the Notice of Stock
Option Grant.


(b) Termination of Employment or Service. Subject to the terms and conditions of
Optionee’s employment agreement, if any, the Optionee’s employment, or service
as a Director or Consultant, as the case may be, is terminated, the Option shall
expire immediately with respect to the number of Shares subject to Option that
are not yet vested and the Shares subject to Option that are vested shall expire
on the earliest of the following occasions:


(i)
The Expiration Date set forth in the Notice of Stock Option Grant;



(ii)The date three months following the termination of the Optionee’s employment
or service for Good Reason or any reason other than Cause, Retirement, death, or
Disability;


(iii)The date three years following the termination of the Optionee’s employment
or service for Retirement;

(iv)The date one year following the termination of the Optionee’s employment or
service due to death or Disability; or


(v)The date of termination of the Optionee’s employment or service for Cause.


    


2

--------------------------------------------------------------------------------





(c) The Optionee may exercise all or part of this Option at any time before its
expiration as defined in subsection 3(b) hereof, but only to the extent that the
Option was vested and exercisable upon termination of the Optionee’s employment
or service.


(d) If the Optionee’s employment terminates due to death or Disability (as
defined below), prior to the vesting of all the Shares subject to Option, then
all unvested Shares subject to Option shall vest as of the date of termination
and become free of any forfeiture and transfer restrictions described in the
Agreement. If the Optionee dies after termination of employment or service, but
before the expiration of the Option, all or part of this Option may be exercised
(prior to expiration) by the personal representative of the Optionee or by any
person who has acquired this Option directly from the Optionee by will, bequest
or inheritance, but only to the extent that the Option was vested and
exercisable upon termination of the Optionee’s employment or service.


(e) Definition of “Cause.” The term “Cause” shall have the meaning ascribed to
such term in the Optionee’s employment agreement with the Company, or any
affiliate or Subsidiary. If the Optionee’s employment agreement does not define
the term “Cause,” or if the Optionee has not entered into an employment
agreement with the Company, or any affiliate or Subsidiary, the term “Cause”
shall mean (i) persistent failure to perform duties consistent with a
commercially reasonable standard of care (ii) willful neglect of duties (iii(C)
conviction of, or pleading guilty or nolo contendere to, criminal or other
illegal activities involving dishonesty or moral turpitude, (D) commission of an
act of fraud or an omission constituting fraud: (E)(iv) material breach of this
Agreement, including without limitation, of a breach of Section 6 of this
Agreement (v) material breach of Company’s business policies, accounting
practices or standards of ethics; or (vi) failure to materially cooperate with
or impeding an investigation authorized by the Board.


(f) Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Optionee’s employment agreement with the Company or
any affiliate or Subsidiary. If the Optionee’s employment agreement does not
define the term “Disability,” or if the Optionee has not entered into an
employment agreement with the Company or any affiliate or Subsidiary, the term
“Disability” shall mean the Optionee’s entitlement to long-term disability
benefits pursuant to the long-term disability plan maintained by the Company or
in which the Company’s employees participate.


(g) Definition of “Retirement.” The term “Retirement” shall have the meaning
ascribed to such term in the Optionee’s employment agreement with the Company or
any Subsidiary. If the Optionee’s employment agreement does not define the term
“Retirement,” or if the Optionee has not entered into an employment agreement
with the Company or any affiliate or Subsidiary, the term “Retirement” shall
mean the Optionee’s termination of employment without Cause on or after age 55
if the sum of the Optionee’s age at termination of employment and Years of
Service with the Company total 65 or more.

(h) Definition of “Years of Service.” The term “Years of Service” means years of
consecutive and continuous service with the Company or a predecessor entity.


(i)“Good Reason” termination shall apply in this Agreement only if the Grantee
has an employment agreement with the Company, or affiliate or any Subsidiary
with an applicable Good Reason provision and shall have the meaning ascribed to
that term in such employment agreement.


(j)Change in Control. If a Change in Control (as defined in the Plan) occurs,
then the Period of Restriction shall immediately lapse and all outstanding
Shares subject to Option granted pursuant to this Agreement shall vest and
become immediately exercisable; provided, however, that the Committee may
instead provide that the outstanding Shares subject to Option shall be
automatically cashed out upon a Change in Control.


SECTION 4. TRANSFERABILITY OF OPTION.


The Option shall not be transferable by the Optionee other than by will or the
laws of descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee's guardian or legal representative.


3

--------------------------------------------------------------------------------





SECTION 5. TRADING STOCK


Optionee is subject to insider trading liability if aware of material, nonpublic
information when trading in Company stock. In addition, if Optionee is an
Officer (as defined in Rule 16a-1(f) of the Exchange Act or appointed by the
Board of Directors of the Company), or someone designated as an “insider” by the
Company, Optionee is subject to blackout restrictions that prevent the sale of
Company stock during certain time periods referred to as “blackout periods.” A
recurring “blackout period” begins at the end of each calendar quarter and ends
two (2) trading days following the Company’s earnings release. Other blackout
periods may be imposed based on the Optinee’s knowledge of other material
non-public information. Optionee may also be subject to the Company’s hedging
and pledging policy. For designated executive officers, the policy prohibits (i)
directly or indirectly engaging in hedging or monetization transactions with the
Option and Company stock; (ii) engaging in short sale transactions with the
Option and Company stock and; (iii) pledging of part or all of the Option and
Company stock as collateral for a loan, including through the use of traditional
margin accounts with a broker. For all other Grantees, the policy prohibits (i)
directly or indirectly engaging in hedging or monetization transactions with all
or part of the Option and Company stock and (ii) engaging in short sale
transactions with the Option and Company stock.


SECTION 6. OPTIONEE OBLIGATIONS


In consideration for the benefits provided herein, Optionee agrees to abide by
the following terms:


(a)     Confidential Information. Optionee has occupied a position of trust and
confidence and has had access to substantial information about Company and its
affiliates and Subsidiaries, and their operations, that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of Company and its affiliates and subsidiaries.
Optionee agrees that all such information is proprietary or confidential, or
constitutes trade secrets and is the sole property of Company and/or its
affiliates and Subsidiaries, as the case may be. Optionee will keep confidential
and, outside the scope of Optionee’s duties and responsibilities with Company
and its affiliates and Subsidiaries, will not reproduce, copy or disclose to any
other person or firm, any such information or any documents or information
relating to Company's or its affiliates' methods, processes, customers,
accounts, analyses, systems, charts, programs, procedures, correspondence or
records, or any other documents used or owned by Company or any of its
affiliates, nor will Employee advise, discuss with or in any way assist any
other person, firm or entity in obtaining or learning about any of the items
described in this section. Accordingly, at all times before and after the
termination of Optionee’s employment, for any reason, Optionee will not
disclose, or permit or encourage anyone else to disclose, any such information,
nor will Optionee any such information, either alone or with others, outside the
scope of Optionee's duties and responsibilities with Company and its affiliates.


(b)     Noncompetition. Optionee acknowledges that he/she has acquired
substantial knowledge and confidential information concerning the business of
Company and its affiliates as a result of his/her employment. Optionee further
acknowledges that the scope of business in which Company and its affiliates and
Subsidiaries are engaged as of the Grant Date is international and very
competitive. Competition by Optionee in that business after the termination of
Optionee’s employment, for any reason, could severely injure Company and its
affiliates and Subsidiaries.


In this Section:


(i)    "Competitive Business" shall mean any firm or business that directly
competes with the Company, or any of its affiliates or Subsidiaries, in its
principal products and markets;


(ii)    "Restricted Territory" shall mean any country or other geographic scope
in which Company or its affiliates or Subsidiaries conducted business in the
twelve months prior to the termination of Optionee’s employment in relation to
which Optionee had material responsibilities;


(iii)    "Customer" shall mean any business or person for which Company or its
affiliates or Subsidiaries provided products or services during the twelve
months prior to the termination of Optionee’s employment; and




4

--------------------------------------------------------------------------------





(iv)    "Prospective Customer" shall mean any business or person from which
Company or its affiliates or Subsidiaries actively solicited business within the
twelve (12) months prior to the termination of Optionee’s employment.


During Optionee’s employment and for a period of one year after the termination
of Optionee’s employment, for any reason, Optionee agrees that, in the
Restricted Territory, Optionee will not, directly or indirectly; (i) become an
employee, consultant, advisor, principal, partner or substantial shareholder of
any Competitive Business; (ii) become an employee, consultant, advisor,
principal, partner or substantial shareholder of any Customer or Prospective
Customer; or (iii) solicit or accept any business that directly competes with
the Company, its affiliates or Subsidiaries in their principal products and
services from any Customer or Prospective Customer. In addition, for a period of
twelve (12) months after the termination of Optionee’s employment, Optionee
agrees not to, directly or indirectly, on behalf of Optionee or any Competitive
Business, hire or solicit for employment, partnership or engagement as an
independent contractor any person who was an employee of Company or any
affiliate or Subsidiary during the period of twelve (12) months prior to any
such improper solicitation, hire or engagement.


(c)    Optionee expressly acknowledges and agrees with the reasonableness of the
terms in this Section 6 and agrees not to contest these terms in a court of
competent jurisdiction on such grounds. Optionee agrees that the Company's
remedy at law for a breach of these covenants may be inadequate and that for a
breach of these covenants the Company, in addition to other remedies provided
for by law, may be entitled to an injunction, restraining order or other
equitable relief prohibiting Optionee from committing or continuing to commit
any such breach. If a court of competent jurisdiction determines that any of
these restrictions are overbroad, Optionee and Company agree to modification of
the affected restriction(s) to permit enforcement to the maximum extent allowed
by law.


(d)     No provision of Section 6 shall apply to restrict Optionee’s conduct, or
trigger any reimbursement obligations under this Agreement, in any jurisdiction
where such provision is, on its face, unenforceable and/or void as against
public policy, unless the provision may be construed, amended, reformed or
equitably modified to be enforceable and compliant with public policy, in which
case, the provision will apply as construed, amended, reformed or equitably
modified.


    
(e)     Optionee also recognizes and acknowledges that the value of the Grant
he/she is receiving under this Agreement represents a portion of Optionee’s
value to the Company such that if Optionee breaches the restrictive covenant by
working for or with a competitor, thereby transferring such value to the
competitor, the value of the Grant represents a reasonable measure of a portion
of the monetary damages for such breach. Thus, in the event of a breach by
Optionee of any restriction contained in Section 6, such breach shall be
considered a material breach of the terms of the Amended and Restated 2008
Omnibus Incentive Plan, and any other program, plan or arrangement by which
Optionee receives equity in the Company. Therefore, besides prospective
injunctive relief, if Optionee breaches any restrictive covenant contained in
Section 6, the Company shall also be entitled to revoke any portion of the Grant
for which the restrictions have not lapsed and recover any shares (or the gross
value of any shares) delivered or deliverable to Optionee pursuant to this
Agreement and, pursuant to Florida law, shall be entitled to recover its costs
and attorney’s fees incurred in securing relief under this Section 6.


SECTION 7. MISCELLANEOUS PROVISIONS.


(a) Acknowledgements. The Optionee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Optionee acknowledges that there
may be tax consequences upon the exercise or transfer of the Option and that the
Optionee should consult an independent tax advisor prior to any exercise of the
Option.


(b) Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Optionee’s FICA obligations) required by law to be withheld
with respect to this Option. The Company may condition the delivery of Shares
upon the Optionee’s satisfaction of such withholding obligations. The Optionee
may elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Optionee’s FICA taxes) that could be imposed on the
transaction, and, to the extent the Company so permits, amounts in excess of the
minimum


5

--------------------------------------------------------------------------------





statutory withholding to the extent it would not result in additional accounting
expense. Such election shall be irrevocable, made in writing and signed by the
Optionee, and shall be subject to any restrictions or limitations that the
Company, in its sole discretion, deems appropriate.


(c) Notice Concerning Disqualifying Dispositions. If the Option is an Incentive
Stock Option, the Optionee shall notify the Company of any disposition of Shares
issued pursuant to the exercise of the Option if the disposition constitutes a
“disqualifying disposition” within the meaning of Sections 421 and 422 of the
Code (or any successor provision of the Code then in effect relating to
disqualifying dispositions). Such notice shall be provided by the Optionee to
the Company in writing within 10 days of any such disqualifying disposition.


(d) Rights as a Stockholder. Neither the Optionee nor the Optionee’s transferee
or representative shall have any rights as a stockholder with respect to any
Shares subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.


(e) Ratification of Actions. By accepting this Agreement, the Optionee and each
person claiming under or through the Optionee shall be conclusively deemed to
have indicated the Optionee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Stock Option
Grant by the Company, the Board, or the Committee.


(f) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel at
its principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company.


(g) Choice of Law. This Agreement and the Notice of Stock Option Grant shall be
governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Stock Option Grant to
be governed by or construed in accordance with the substantive law of another
jurisdiction.


(h) Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Stock Option
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Stock Option Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.


(i) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(j) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(k) References to Plan. All references to the Plan (or to a Section or Article
of the Plan) shall be deemed references to the Plan (or the Section or Article)
as may be amended from time to time.


(l) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Stock Option Agreement shall be interpreted accordingly.


6

--------------------------------------------------------------------------------







SECTION 8. NATURE OF GRANT; NO ENTITLEMENT; NO CLAIM FOR COMPENSATION.


The Optionee, in accepting the Option, represents and acknowledges the
following:


(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time.
 
(b)The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.


(c)All decisions with respect to future grants, if any, will be at the sole
discretion of the Committee.


(d)Any Option or Shares acquired under the Plan are extraordinary items that are
outside the scope of the Optionee’s employment contract (if any) and are not
part of the Optionee's normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments.


(e)Any Option or Shares subject to the Option not intended to replace any
pension rights or compensation.


(f)The Optionee has not been induced to participate in the Plan by any
expectation of employment or continued employment with the Company or any of its
Subsidiaries.


(g)In the event that the Optionee's employer is not the Company, the grant of
the Option will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Option will not
be interpreted to form an employment contract with the Optionee’s employer or
any affiliate or Subsidiary.


(h)The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Optionee vests in the Option, the value of any acquired
Shares may increase or decrease. The Optionee understands that the Companies are
not responsible for any foreign exchange fluctuation between the United States
Dollar and the Optionee’s local currency that may affect the value of the
underlying Shares.


(i)In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Options or diminution
in value of the Options or any of the Shares issuable under the Option from
termination of the Optionee’s employment by the Company or his or her employer,
as applicable (and for any reason whatsoever and whether or not in breach of
contract or local labor laws) or notice to terminate employment having been
given by the Optionee or the Optionee's employer, and the Optionee irrevocably
releases his or her employer, the Company and its affiliates and Subsidiaries,
as applicable, from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting this Agreement, the Optionee shall be deemed to have
irrevocably waived the Optionee’s entitlement to pursue such claim.


SECTION 9. DATA PRIVACY.
  
a.The Optionee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Optionee's personal data
as described in this Agreement by and among, as applicable, the Optionee's
employer, the Company, Subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.




7

--------------------------------------------------------------------------------





b. The Optionee understands that the Optionee's employer, the Company and its
Subsidiaries and affiliates, as applicable, hold certain personal information
about the Optionee regarding the Optionee's employment, the nature and amount of
the Optionee's compensation and the fact and conditions of the Optionee's
participation in the Plan, including, but not limited to, the Optionee's name,
home address, telephone number and e-mail address, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company and its affiliates,
details of all options, restricted stock or units, performance units or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Optionee's favor, for the purpose of
implementing, administering and managing the Plan (the “Data”).


c. The Optionee understands that the Data may be transferred to the Company, any
Subsidiary, an affiliate and any third parties assisting in the implementation,
administration and management of the Plan, including without limitation a stock
plan administrator for on-line administration of the Plan, that these recipients
may be located in the Optionee's country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Optionee's
country. The Optionee understands that the Optionee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Optionee's local human resources representative. The Optionee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Optionee's participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party. The Optionee
understands that the Data will be held only as long as is necessary to
implement, administer and manage the Optionee's participation in the Plan. The
Optionee understands that Optionee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Optionee's local human
resources representative. The Optionee understands, however, that refusing or
withdrawing the Optionee's consent may affect the Optionee's ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Optionee understands that the Optionee may
contact the Optionee's local human resources representative.




























8

--------------------------------------------------------------------------------







EXHIBIT A
Vesting and Restrictions


This grant is subject to a Time-Based Restriction, as described below (the
“Period of Restriction”).


Time-Based Restrictions


Anniversary Date
% of Option
First (1st) anniversary of the Grant Date
One-third
Second (2nd) anniversary of the Grant Date
One-third
Third (3rd) anniversary of the Grant Date
One-third





Vesting


The percentage of the Total Number of Shares subject to Option indicated next to
each Anniversary Date shall vest on such indicated anniversary date (such
three-year vesting schedule referred to as the “Time-Based Restrictions”).






Electronic Signature                        Acceptance Date
Electronic Signature                        Acceptance Date








9